Title: From George Washington to William Stoy, 14 October 1797
From: Washington, George
To: Stoy, William



Sir
Mount Vernon 14 Octr 1797

On monday last, the bearer was Bit by a Small Dog belonging to a Lady in my house, then as was supposed a little diseased—And Yesternight died (I do think) in a State of Madness—As soon as the Boy (Christopher) was Bit application was made to a medical Gentleman in Alexandria who has cut out so far as He could, the place Bit—applyed Ointment to keep it open, And put the Boy under a Course of mercury.
But being informed of Your success in performing cures on ⟨mutilated⟩ And worse cases—has induced me to send Him to You, & put Him under Your care, Trusting You will do every thing in Your Power, to prevent any bad consequences from the Bite, And have at the same time wrote to Mr Slough in Lancaster to pay whatever is Your charge. And whenever the Boy arrives do write me, And your Opinion of Him—for besides the call of Humanity, I am particularly anxious for His cure, He being my own Body servant. The Mercury will be mostly discontinued upon His leaving this place, and untill He reaches You, And am Sir Your’s &ca

Go: Washington

